Per Curiam.
We granted the State's petition to determine two issues: (1) whether the court of appeals "erred in holding that the trial court did not abuse its discretion in requiring, and placing a burden upon, the State" to establish the admissibility of its proffered evidence instead of recognizing that, in the context of a pre-trial determination, the burden should have been on Appellee; and (2) whether the court of appeals applied *376an improper standard in deciding the question of the relevance of the evidence, asking whether it was reasonable for the trial court to reject the State's proffer rather than whether it would have been reasonable for the trial court to find that inculpatory inferences were available from the State's proffer. Having examined the record and the briefs, we conclude that our decision to grant review was improvident. We therefore dismiss the State's petition for discretionary review as improvidently granted.